Citation Nr: 0820866	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  99-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability manifested by pain in the hands, 
the knees, and the low back, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to July 
1991, with service in the Southwest Asia theater of 
operations during the Persian Gulf War from January to May of 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  This case was previously remanded 
in December 2003 and June 2006.


FINDINGS OF FACT

1.  The veteran's claimed pain of the hands has been 
attributed to the known clinical diagnosis of bilateral 
carpal tunnel syndrome, and there is competent medical 
evidence of record establishing an etiological link between 
this disorder and service.

2.  The veteran's claimed pain of the right knee has been 
attributed to the known clinical diagnosis of right knee 
synovitis, and there is competent medical evidence of record 
establishing an etiological link between this disorder and 
service.

3.  The veteran's claimed pain of the left knee has been 
found to be chronic in nature, in terms of both objective and 
subjective symptoms, and not attributable to a known clinical 
diagnosis.

4.  The veteran's claimed pain of the low back has been found 
to be chronic in nature, in terms of both objective and 
subjective symptoms, and not attributable to a known clinical 
diagnosis.





CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome, claimed as bilateral 
pain of the hands, was incurred as a direct result of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2007).

2.  Right knee synovitis, claimed as pain of the right knee, 
was incurred as a direct result of service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2007).

3.  A chronic disability manifested by pain of the left knee 
was incurred as due to an undiagnosed illness arising from 
the veteran's service in Southwest Asia during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317 (2007).

4.  A chronic disability manifested by pain of the low back 
was incurred as due to an undiagnosed illness arising from 
the veteran's service in Southwest Asia during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may also be established for 
a chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; such unexplained multisymptom illnesses defined by a 
cluster of signs or symptoms as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome; or any diagnosed 
illness that the Secretary determines under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section 
shall be considered service-connected for the purposes of all 
laws in the United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In the present case, the veteran did not report symptoms 
pertaining to the hands, knees, or low back during service.  

Following service, however, the veteran complained of a 
"generalized myalgia" during VA treatment in December 1992.  
An EMG from February 1994 resulted in "electrical evidence 
to support a clinical diagnosis of right carpal tunnel 
syndrome."  He reported body aches and back pain in August 
1994 and was seen on multiple occasions for general body 
aches and pains in December 1994.  While a VA neurological 
examination report and addendum from August 1998 both contain 
commentary that there was "little evidence" to support a 
diagnosis associated with decreased sensation in the right 
arm, an EMG from January 1999 revealed bilateral carpal 
tunnel syndrome.  

The veteran has undergone several VA examinations in 
conjunction with this claim.  A June 2004 VA examination 
report contains assessments of low back strain; bilateral 
carpel tunnel syndrome, right greater than left; and 
bilateral knee strain.  The examiner cited that it was 
"possible" that the veteran's complaints and symptoms were 
part of an undiagnosed illness or medically unexplained 
chronic multi-symptom illness, but it was impossible for the 
examiner to say without reservation that they were part of a 
multi-symptom illness.  The examiner further noted that, 
given the history of the veteran regarding exposure to a 
"cloud of material" during service, he was unable to say 
whether or not the disorders had their origin in service.

Given the lack of definite opinions in the June 2004 VA 
examination report, the Board remanded the case for a further 
VA examination.  This examination was conducted in February 
2007, by the same examiner who conducted the prior 
examination.

During the February 2007 VA examination, the examiner, who 
had conducted the June 2004 examination and had reviewed the 
claims file, reiterated the veteran's reported history of 
exposure to a cloud of material during service in the Persian 
Gulf.  The veteran reported low back symptoms starting two 
months after driving through the cloud; a gradual onset of 
bilateral hand symptoms, predominantly numbness and tingling; 
and a gradual onset of bilateral knee pain, without specific 
injury or trauma.

Following a physical examination, the examiner rendered 
assessments of low back strain, left knee strain, right knee 
synovitis, and bilateral carpal tunnel syndrome.  The 
examiner noted definitive and specific diagnoses with regard 
to the bilateral carpal tunnel syndrome and right knee 
synovitis.  For the low back strain and left knee strain 
symptoms, there was no definitive diagnosis, but the examiner 
indicated that these disorders had been chronic in degree.  
For all disorders, the examiner noted subjective and 
objective evidence of disabilities in the joints and tissues.  
The examiner specified that the left knee and low back strain 
"do not have a specific diagnosis and would come under the 
medical unexplained diagnosis."  

As to the etiology of the diagnosed bilateral carpal tunnel 
syndrome and right knee synovitis, the examiner noted that, 
"based predominantly upon [the veteran's] history and 
medical records," the timeline of driving through the cloud 
in 1991 and developing symptoms, and the current specific 
diagnoses, it was "as least likely as not" that the left 
and right hand carpal tunnel syndrome were related to the 
"service-connected problems."  Similarly, the examiner 
found that "his left knee started then and has continued so 
that there is an onset"; there was found to be a diagnosis 
at the present time and a nexus of the two "at least through 
the subjective history of the patient."

Given the above evidence, the Board finds that there exists a 
basis for service connection for disabilities pertaining to 
the claimed pain of the hands, knees, and low back.  

In the case of the hands and the right knee, the VA examiner 
from February 2007 attributed the claimed pain to the known 
clinical diagnoses of bilateral carpal tunnel syndrome and 
right knee synovitis.  This finding precludes the possibility 
of further application of 38 C.F.R. § 3.317.  Nonetheless, 
the examiner further determined that it was at least as 
likely as not that the bilateral carpal tunnel syndrome was 
etiologically related to service.  The examiner also found a 
nexus between right knee problems from the service time frame 
and the current disorder.

The Board is aware that the examiner noted that there was a 
nexus between current and in-service right knee problems "at 
least through the subjective history of the patient" and is 
aware that the United States Court of Appeals for Veterans 
Claims (Court) has held that conclusions without a predicate 
in the record are not probative.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The VA examiner, however, did review 
the veteran's entire claims file, and the Board notes that 
the claims file contains no medical evidence or opinions 
directly contradicting his conclusions.  Given these facts, 
the Board is satisfied that the examiner's opinion has a 
factual predicate in the record.  See 38 C.F.R. § 3.303(d).

Consequently, the Board finds that there is competent medical 
evidence of record establishing an etiological link between 
both bilateral carpal tunnel syndrome and right knee 
synovitis and service.  Direct service connection for those 
disorders, therefore, is warranted.

In the case of both the claimed left knee and low back pain, 
the VA examiner was unable to link such disorders to a known 
clinical diagnosis.  Rather, he determined that the disorders 
came "under the medical unexplained diagnosis."  Moreover, 
the examiner found the disorders to be chronic in nature, 
with both subjective and objective evidence of disabilities 
in the joints and tissues, and separately noted such 
objective symptoms as lumbosacral flexion to only 70 degrees 
and a range of motion of the noted joints "with same pain 
pattern" upon repetitive motion testing.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996).  

These findings, and the absence of objective evidence to the 
contrary, warrant the application of 38 C.F.R. § 3.317.  The 
Board observes that 38 C.F.R. § 3.317(a) reflects that 
service connection is warranted on a presumptive basis for 
qualifying Persian Gulf veterans in cases of a chronic 
disability resulting from an undiagnosed illness and that 
such illness's indications may include objective indications 
of a chronic disability include both "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, and other non-medical indicators that 
are capable of independent verification.  Given the above 
evidence, the Board finds that chronic disabilities 
manifested by pain of the left knee and low back were 
incurred as secondary to an undiagnosed illness arising from 
the veteran's service in Southwest Asia during the Persian 
Gulf War.  These are the types of disabilities contemplated 
by 38 C.F.R. § 3.317(a), and service connection is therefore 
warranted for these disorders as well.

Overall, the Board's action in this case, while utilizing two 
separate service connection theories based upon the facts 
found, constitutes a full grant of the benefit sought on 
appeal.


ORDER

Service connection for bilateral carpal tunnel syndrome, 
claimed as bilateral pain of the hands, is granted.

Service connection for right knee synovitis, claimed as pain 
of the right knee, is granted.

Service connection for a chronic disability manifested by 
pain of the left knee is granted as due to an undiagnosed 
illness arising from the veteran's service in Southwest Asia 
during the Persian Gulf War.  

Service connection for a chronic disability manifested by 
pain of the low back is granted as due to an undiagnosed 
illness arising from the veteran's service in Southwest Asia 
during the Persian Gulf War.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


